MEMORANDUM**
Bradford K. Isley, an Arizona state prisoner, appeals pro se the dismissal as untimely of his habeas corpus petition brought pursuant to 28 U.S.C. § 2254. He contends that his petition was timely because his notice of post-conviction relief tolled the statute of limitations. A notice of post-conviction relief pursuant to Ariz. R.Crim. P. 32.4 is not a “properly filed application for State post-conviction or other collateral review” under 28 U.S.C. § 2244(d)(2); it is only a preliminary step toward filing a petition that contains claims challenging a conviction or sentence. See Woodford v. Garceau, 538 U.S. 202, 123 S.Ct. 1398, 1403, 155 L.Ed.2d 363 (2003) (federal habeas case not commenced upon filing of motions for appointment of counsel and for stay). Accordingly, Isley’s contention lacks merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.